DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I (claims 7-11 and 16-20) in the reply filed on 3/31/21 is acknowledged.
Applicant’s election without traverse of Species B (claims 10, 11, 19, and 20) in the interview conducted 5/11/21.  See PTO-413 attached.
Claims 8, 9, 17 and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the interview conducted 5/11/21.  
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/27/20, 2/9/21, 3/31/21, and 4/21/21 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7, 10, 11, 16, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okayama (US 9,823,418 B2).
Re. Claim 7, Okayama discloses a system comprising: a substrate layer 1 having a first index of refraction (Figs 1A-1C; [0033]); and a waveguide layer 2/3 formed on the substrate layer 1, the waveguide layer 2/3, specifically portion 2, having a second index of refraction different from the first index of refraction (Figs 1A-1C; [0033]), wherein the waveguide layer 2/3 comprises: one or more waveguides 3 formed therein (Figs 1A-1C; [0033]), wherein at least one waveguide 3 in the one or more waveguides comprises a modulated sidewall 3a/3b (Figs 1A-1C; [0039]-[0042]); and one or more ports for receiving one or more input photons 4a and providing one or more output photons 4b (Figs 1A-1C; [0035]), where an output mode of the one or more output photons 4b and a port in the one or more ports associated with the one or more output photons is based on an input mode of the one or more input photons 4a ([0035], [0038]).
Re. Claim 10, Okayama discloses the one or more waveguides 3 and the one or more ports form a mode converter, the mode converter comprising: 
the port in the one or more ports configured to receive a photon 4a propagating in a first mode (Figs 1A-1C; [0035]); and 

Re. Claim 11, Okayama discloses the waveguide 3 comprises a first periodically modulated sidewall L and a second periodically modulated sidewall R, wherein modulation of the first periodically modulated sidewall and the second periodically modulated sidewall are out of phase with one another such that a width of a transverse cross-section 3C of the waveguide 3 is constant along a length of the waveguide 3 (Figs 1A-1B; [0039]-[0041], [0046]-[0049]).
Re. Claim 16, Okayama discloses a system comprising; a substrate having a first index of refraction (Figs 3A-3B; [0075]-[0076]); and a waveguide layer (i.e. waveguide and clad layer) on the substrate, wherein the waveguide layer has a second index of refraction different from the first index of refraction (Figs 3A-3B; [0076]), the waveguide layer comprising: one or more mode splitters 21 that receives a first photon in a first mode (i.e. TE mode) through an input port 6a and provides the first photon through a first output port (Figs 3A-3B; [0077]-[0078], [0081]); and a mode converter 23 coupled to the second output port of a mode splitter in the one or more mode splitters 21 (Figs 3A-3B; [0076]), wherein the mode converter 23 receives the second Title:INTEGRATED PHOTONICS MODE SPLITTER AND CONVERTERphoton through a port and outputs the second photon in the first mode through the port ([0079]).
Under broadest reasonably interpretation, the polarization rotator meets the claimed “mode splitter” as the polarization rotator acts to separate modes in an optical signal and provide a given mode to an output port.

Re. Claim 20, Okayama discloses the waveguide comprises a first modulated sidewall and a second modulated sidewall, wherein the first modulated sidewall is out of phase with the second modulated sidewall (Figs 2A, 2C, and 3A-3B; [0055]-[0056], [0075]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the attached PTO-892, which lists mode converters and mode filters known in the prior art which comprise at least one modulated sidewall.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R. PEACE whose telephone number is (571)272-8580.  The examiner can normally be reached on 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/RHONDA S PEACE/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        5/11/21